Citation Nr: 0527172	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to July 
1948, including service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied service connection for the cause of 
the veteran's death.  The appellant is the surviving spouse 
of the veteran and she perfected an appeal of this adverse 
determination to the Board.


FINDINGS OF FACT

1.  The veteran died in September 2001 at the age of 77; the 
immediate cause of the veteran's death as shown on the death 
certificate was congestive heart failure due to (or as a 
consequence of ) aortic stenosis due to (or as a consequence 
of ) ischemic heart disease; other conditions identified as 
significant in contributing to the veteran's death were end 
stage renal failure; an autopsy was performed.

2.  At the time of the veteran's death, the veteran was 
service-connected for PTSD, evaluated as 70 percent 
disabling.

3.  The evidence does not show that the veteran's heart 
disease or renal disease had their onset during service, or 
that these disorders were otherwise related to a disease or 
injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in November 
2001, provided the appellant with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the appellant was furnished notice of the types of 
evidence needed in order to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death, as well as the types of evidence VA would 
assist her in obtaining.  The appellant was informed of her 
responsibility to identify, or submit directly to VA medical 
evidence that shows a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began in service.  The appellant 
was invited to obtain and send information to VA.  

By way of a June 2002 rating decision, an October 2002 
Statement of the Case, and November 2002 and January 2005 
Supplemental Statements of the Case, the RO advised the 
appellant and her representative of the basic law and 
regulations governing her claim, and the basis for the denial 
of her claim.  These documents, as well as the RO's VCAA and 
other development letters sent to the appellant, also 
specifically informed the appellant of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on her behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the veteran's service 
medical records, post-service medical treatment records, the 
veteran's death certificate and autopsy report, a VA 
examination report in connection with the appellant's claim, 
and statements submitted by the appellant and her 
representative in support of her claim.  The Board finds that 
VA undertook reasonable development with respect to the 
appellant's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died in September 2001 at the age of 77.  The immediate cause 
of the veteran's death as shown on the death certificate was 
congestive heart failure due to (or as a consequence of ) 
aortic stenosis due to (or as a consequence of ) ischemic 
heart disease.  Other conditions identified as significant in 
contributing to the veteran's death were end stage renal 
failure.  An autopsy was performed.  At the time of the 
veteran's death, the veteran was service-connected for PTSD, 
evaluated as 70 percent disabling.

The appellant does not contend, and the evidence does not 
establish, that the veteran had heart disease or renal 
disease in service.  Indeed, the earliest evidence in the 
record that the veteran had a heart condition dates to the 
1990s, several decades after his discharge from active duty. 

Rather, the appellant argues that the veteran's heart disease 
may have been caused or exacerbated by his service-connected 
PTSD.   In support of her contention, the appellant submitted 
a report of the veteran's private physician, dated in 
November 2002, stating that, "in my opinion, it is very 
possible that the veteran's post-traumatic stress disorder 
aggravated or accelerated his cardiac problems that led to 
his death.  In particular, it is possible that the post-
traumatic stress disorder contributed to hypertension.  The 
hypertension then may have led to his subsequent kidney 
failure as well as cardiac problems.  It is well known that 
patients with kidney failure have significantly accelerated 
arthrosclerosis.  Therefore, it is possible that 
hypertension, which may have been aggravated by PTSD, 
indirectly and through the pathway described above, led to 
his death."

In order to determine whether the veteran's PTSD may have 
contributed to the veteran's death, the appellant was 
afforded a VA examination in September 2004 in connection 
with her claim.  The examiner noted that he reviewed the 
veteran's medical evidence and also noted the veteran's PTSD, 
hypertension, hyperlipidemia, coronary arteriosclerotic heart 
disease (CAD), end stage renal failure, aortic stenosis and 
congestive heart failure.  After reviewing the various risk 
factors for coronary arteriosclerotic heart disease and 
hypertension, the examiner also noted that there has been 
some speculation and discussion in the literature as to PTSD 
causing or aggravating CAD, indicating that the literature 
does suggest that PTSD may cause some physiological 
derangements that may aggravate or contribute to worsening of 
hypertension.  The examiner, however, concluded that "my 
opinion is that this has not been conclusively established as 
a cause of [hypertension]."  And with respect to the 
veteran, the examiner stated that "[i]n my opinion, [the] 
veteran's hypertension is less likely as not (less than 50/50 
probability) caused by or as a result of his PTSD."

Based on the foregoing, the Board finds that the weight of 
the evidence is against a finding that the veteran's death 
was caused by his military service, to include his service-
connected PTSD.  As noted above, service connection will be 
granted to a veteran that develops a chronic disorder in 
service.  38 C.F.R. § 3.303.  Here, however, the evidence 
does not show that the veteran was found to have heart 
disease or renal disease in service.  After this, a period of 
several decades elapsed before the veteran was found to have 
heart disease and renal disease.  

With respect to the veteran's PTSD, the Board notes that the 
veteran's private physician opined that, in his opinion, it 
is very possible that the veteran's post-traumatic stress 
disorder aggravated or accelerated his cardiac problems that 
led to his death, that it is possible that the post-traumatic 
stress disorder contributed to hypertension, and that the 
veteran's hypertension then may have led to his subsequent 
kidney failure as well as cardiac problems.  Entitlement to 
service connection, however, may not be based on speculation 
or remote possibility.  In this respect, the opinions noted 
above that "it is possible" that the veteran's PTSD 
contributed to his hypertension, and that his hypertension 
"may" have led to his kidney failure and cardiac problems, 
are insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim). 

And, although the September 2004, VA examiner identified 
studies suggesting a connection between PTSD and 
physiological derangements that may contribute to a worsening 
of hypertension, the examiner did not make such a connection 
in the veteran's case.  See Mattern v. West, Vet. App.12 Vet. 
App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 514 
(1998); Sacks v. West, 11 Vet. App. 314, 316-17, (1998) 
(general treatise evidence insufficient to provide plausible 
causality, since predicated on instinctive inference of lay 
person rather than on adjudicative determination as to 
credibility and weight of expert evidence).  Rather the VA 
examiner, specifically opined that it was his opinion that 
the veteran's hypertension was less likely as not (less than 
50/50 probability) caused by or a result of his PTSD.  In 
this regard, the Board notes that the September 2004 examiner 
reviewed the veteran's file and took into consideration the 
veteran's medical history.  He also examined the veteran 
records specifically in connection with the claim that the 
veteran's PTSD may have contributed to his heart disease and 
his death.  The Board therefore finds this report more 
probative than the November 2002 opinion of the veteran's 
private physician.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S.Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).

In sum, weight of the medical evidence is against a finding 
that the veteran's heart disease and renal disease are the 
result of a service-connected injury or disability.  The 
medical evidence of record is against a finding that an 
injury or disability of service origin, including the 
veteran's PTSD, substantially or materially contributed to 
cause the veteran's death.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service in World 
War II.  The Board, however, is precluded from reaching its 
own unsubstantiated medical conclusions, and is instead bound 
by on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


